  8:12-cr-00307-RFR-SMB Doc # 89 Filed: 11/05/20 Page 1 of 2 - Page ID # 322




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                               8:12CR307

       v.
                                                                  ORDER
JAMIE WALKER,

                       Defendant.


       This matter is before the Court on defendant Jamie Walker’s (“Walker”) pro se
emergency motion for consideration for compassionate release (Filing No. 87) pursuant to
18 U.S.C. § 3582(c)(1)(A)(i). That statute authorizes Walker to move the Court to “reduce
[her] term of imprisonment” for “extraordinary and compelling reasons” thirty days after
asking the warden of the facility where she is incarcerated to file such a motion on her
behalf. See also United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020). Walker states
she has met that statutory requirement. She reports the warden received her request on
September 22, 2020, but the warden denied her request.

       Upon initial review, the Court finds Walker has potentially raised a colorable claim
for a sentence reduction under § 3582(c)(1)(A)(i). The Court further finds that appointing
counsel to represent her in this matter will assist the Court in evaluating her request for
relief. Accordingly,

       IT IS ORDERED:
       1.     The Federal Public Defender for the District of Nebraska is appointed to
              represent Walker for the limited purpose of determining whether there are
              extraordinary and compelling reasons to reduce her term of imprisonment.
       2.     In the event the Federal Public Defender should decline this appointment
              because of a conflict of interest or on the basis of the Amended Criminal
              Justice Act Plan, the Federal Public Defender shall provide the Court with a
              draft appointment order (CJA Form 20) bearing the name and other
8:12-cr-00307-RFR-SMB Doc # 89 Filed: 11/05/20 Page 2 of 2 - Page ID # 323




         identifying information of the CJA Panel attorney identified in accordance
         with the Amended Criminal Justice Act Plan for this district.
   3.    If, upon review, appointed counsel concludes the motion is frivolous, they
         may move to withdraw as counsel.
   4.    The U.S. Probation and Pretrial Services Office is directed to investigate
         Walker’s request for sentencing relief and promptly file under seal a report
         summarizing the results of that investigation.
   5.    If necessary, the probation office is authorized to disclose Presentence
         Investigation Reports to the Federal Public Defender and the United States
         Attorney for the purpose of evaluating the motion. The Federal Public
         Defender shall provide the Presentence Investigation Report to any
         subsequently appointed or retained counsel. In accordance with the policy
         of the Federal Bureau of Prisons, no Presentence Investigation Report shall
         be provided to inmates.
   6.    The government and Walker’s counsel shall each file within ten days of the
         probation office filing its investigation report a brief addressing Walker’s
         request for sentencing relief and provide any evidence necessary to the
         Court’s disposition of her motion. Absent an extension or other request from
         the parties, the motion shall be deemed fully briefed and submitted as of that
         date.

   Dated this 4th day of November 2020.

                                            BY THE COURT:



                                            Robert F. Rossiter, Jr.
                                            United States District Judge




                                        2
